On September 2, 2008, respondent, Nicholas L. Gerren Jr., Attorney Registration Number 0032341, last known business address in Vandalia, Ohio, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated September 13, 2006, in which the court suspended respondent for a period of eighteen months with the last six months stayed on conditions.
Therefore, it is ordered by this court that the probation of respondent is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.